


110 HRES 938 EH: Commending the West Virginia University

U.S. House of Representatives
2008-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 938
		In the House of Representatives, U.
		  S.,
		
			January 28, 2008
		
		RESOLUTION
		Commending the West Virginia University
		  Mountaineer football team for exemplifying the pride, determination, and spirit
		  of the Mountain State and overcoming adversity with skill, commitment, and
		  teamwork to win the 2008 Tostitos Fiesta Bowl.
	
	
		Whereas the West Virginia University Mountaineer football
			 team won the 2008 Tostitos Fiesta Bowl, defeating the University of Oklahoma
			 Sooners by a score of 48 to 28 in Glendale, Arizona, on January 2, 2008;
		Whereas the Mountaineer football team has been a source of
			 great pride for West Virginians throughout the years;
		Whereas the people of West Virginia take their team’s
			 triumphs and setbacks as their own, in times of hardship and prosperity;
		Whereas the Mountaineers displayed uncommon intensity and
			 determination in preparing for the challenge of meeting one of the best teams
			 in the country in the Tostitos Fiesta Bowl;
		Whereas the Mountaineers executed an almost flawless
			 game;
		Whereas then-assistant coach Bill Stewart demonstrated
			 true leadership and coaching skill by filling an unexpected coaching void,
			 instilling confidence in his team, and leading them to victory, earning the
			 admiration and gratitude of his fellow West Virginians;
		Whereas the Fiesta Bowl Most Valuable Player on offense,
			 Mountaineer quarterback Pat White, gave a brilliant running and passing
			 performance that inspired his teammates, delighted his fans, and frustrated his
			 opponents;
		Whereas the Fiesta Bowl Most Valuable Player on defense,
			 Mountaineer linebacker and native West Virginian Reed Williams, led his
			 teammates in an outstanding defensive performance;
		Whereas Mountaineer senior fullback Owen Schmitt, through
			 his steady play and gracious post-game words of victory, displayed the best
			 qualities of team play and sportsmanship;
		Whereas Mountaineer receiver Tito Gonzales demonstrated
			 outstanding play with a 79-yard touchdown pass and showed a national television
			 audience how important Mountaineer success was to his team and his
			 State;
		Whereas Mountaineer freshman tailback Noel Devine gave a
			 spirited and skillful performance worthy of his injured teammate and mentor,
			 record-breaking tailback Steve Slaton;
		Whereas the Mountaineers’ offensive line dominated the
			 battle in the trenches, making possible the outstanding performances of White,
			 Devine, Schmitt, receiver Darius Reynaud, kicker Pat McAfee, and the other
			 offensive stars of the day;
		Whereas the Mountaineers' attacking defense forced the
			 Sooner offense to yield the field time and again;
		Whereas the Mountaineers finished among the top 10 in
			 college football rankings for 3 years in a row;
		Whereas Mountaineer athletic director Ed Pastilong has
			 instilled in the athletic department of West Virginia University the highest
			 standards of ethics and performance throughout his many years of leadership;
			 and
		Whereas the Mountaineers and their new head coach Bill
			 Stewart have brought great honor to themselves, their university, and the State
			 of West Virginia: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the
			 West Virginia University Mountaineer football team for winning the 2008
			 Tostitos Fiesta Bowl; and
			(2)commends the team
			 for demonstrating throughout the season the best qualities of teamwork,
			 dedication, and sportsmanship.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
